 Case 2:19-cr-00313-SVW Document 250 Filed 07/23/21 Page 1 of 7 Page ID #:1720




 1   CUAUHTEMOC ORTEGA (Bar No. 257443)
     Federal Public Defender
 2   DAVID I. WASSERMAN (Bar, No. 275987)
     (E-Mail: David_Wasserman@fd.org)
 3   LISA SHINAR LABARRE (Bar No. 246429)
     (E-Mail: Lisa_Labarre@fd.org)
 4   Deputy Federal Public Defenders
     321 East 2nd Street
 5   Los Angeles, CA 90012
     Telephone: (213) 894-2854
 6   Facsimile: (213) 894-0081
 7   Attorneys for Defendant
     MARK DOMINGO
 8
 9                            UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11                                  WESTERN DIVISION
12
13   UNITED STATES OF AMERICA,                     Case No. CR 19-313-SVW
14               Plaintiff,                        MARK DOMINGO’S BRIEF
                                                   STATING HIS POSITION RE [66]
15         v.                                      THE GOVERNMENTS MOTION
                                                   FOR A PROTECTIVE ORDER
16   MARK DOMINGO,                                 PERTAINING TO THE
                                                   TESTIMONY OF UNDERCOVER
17               Defendant.                        AGENTS AND THE CHS
18
19         Defendant Mark Domingo, by and through his attorneys of record, Deputy
20   Federal Public Defenders David I. Wasserman and Lisa Shinar LaBarre, files his
21   statement and opposition to the government’s motion for a protective order pertaining
22   to the testimony of undercover agents and a confidential human source at trial.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
 Case 2:19-cr-00313-SVW Document 250 Filed 07/23/21 Page 2 of 7 Page ID #:1721




 1         This statement and opposition is based upon the attached memorandum of points
 2   and authorities, the files and records in this case, and such further information as may
 3   be provided to the Courts regarding this filing.
 4
 5
                                            Respectfully submitted,
 6
                                            CUAUHTEMOC ORTEGA
 7                                          Federal Public Defender
 8
 9   DATED: July 23, 2021                By /s/ David I. Wasserman
                                           DAVID I. WASSERMAN
10                                         LISA SHINAR LABARRE
                                           Deputy Federal Public Defenders
11                                         Attorney for MARK DOMINGO
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 Case 2:19-cr-00313-SVW Document 250 Filed 07/23/21 Page 3 of 7 Page ID #:1722




 1                                   I. INTRODUCTION
 2         On May 22, 2020, the government filed a motion for an order requesting
 3   protective measures be taken in association with the potential testimony of law
 4   enforcement witnesses in this case. On July 20, 2021, the Court ordered Mr. Domingo
 5   to file a brief stating his position regarding the government’s motion. The defense
 6   hereby files this statement and partial opposition regarding the government’s request
 7   for protective measures.
 8                                      II. ARGUMENT
 9   A.    Pseudonyms, Limits on Cross Examination, and Limits on Depictions
10         from Recordings
11         At this time, the defense does not oppose the use of pseudonyms, nor does the
12   defense oppose the proposed limits on cross examination. Further, the defense does not
13   object to obscuring the undercover witnesses’ faces in recorded videos and images
14   broadcast to the public.
15   B.    Light Disguise
16         The Sixth Amendment grants a criminal defendant the right “to be confronted
17   with the witnesses against him.” U.S. CONST. AMEND. VI. A criminal defendant's right
18   to cross examination includes the right to face physically those who testify against him
19   and to ensure that the witness gives his statement before the jury so the jury may
20   observe the witness's demeanor. Coy v. Iowa, 487 U.S. 1012, 1017 (1988); Maryland
21   v. Craig, 497 U.S. 836, 851 (1990). “[A] disguise should be permitted only when
22   necessary to further an important state interest and when the reliability of the testimony
23   is otherwise assured.” United States v. de Jesus-Casteneda, 705 F.3d 1117, 1120 (9th
24   Cir. 2013). “Determining whether the reliability of the testimony is otherwise assured
25   turns upon the extent to which the proceedings respect the four elements of
26   confrontation: physical presence, oath, cross-examination, and observation of demeanor
27   by the trier of fact.” Id. (citing Romero v. State, 173 S.W.3d 502 (Tex. Crim. App.
28   2005); Craig, 497 U.S. at 846). Further, the Court must make a “case-specific finding
                                                  1
 Case 2:19-cr-00313-SVW Document 250 Filed 07/23/21 Page 4 of 7 Page ID #:1723




 1   that the disguise [is] necessary.” Id. at 1121.1
 2         In de Jesus-Casteneda, an informant in a Sinaloa Cartel-related drug trafficking
 3   case testified using a fake mustache and a wig to “help disguise some of his features”
 4   due to “dangers involved in [the] particular case.” Id. at 1119. 2 Although the Ninth
 5   Circuit affirmed the district court’s ruling allowing the informant to testify in disguise,
 6   the Court was keen to note:
 7         “[W]e recognize that a witness’s testimony in disguise might give rise to a
 8         due process violation in certain circumstances by prejudicing the jury
 9         against the defendant. For example, it could give a jury the impression that
10         the defendant must be dangerous if witnesses need to protect their
11         identities from him. Or, it might suggest that the witness in disguise is
12         particularly valuable to law enforcement, and hence is particularly
13         credible. Here, given that Appellant had undisputedly seen the CI in
14         person before trial at the undercover warehouse, an alternative solution
15         might have been to seal the courtroom, thereby protecting the CI’s identity
16         from the public.” Id. at 1121 (emphasis added).
17   The Ninth Circuit was correct to be cautious that disguise was the only appropriate
18   response to the government’s request. This is especially true where the concerns
19   outlined in its comment are evident.
20         First, it was the CHS and UCE who worked together against Mr. Domingo. As
21   such, disguises “could give a jury the impression that the defendant must be dangerous
22   if witnesses need to protect their identities from him.” This concern is amplified given
23   the charges at bar (i.e., the attempted use of a weapon of mass destruction) and
24
25         1
              These procedures should not apply to the Online Confidential Employee
     (“OCE”) since, as the defense understands, this OCE only makes contact with
26   individuals through online chats and not through means by which his or her physical
     appearance can be identified. Thus, a disguise would not be necessary to obscure the
27   physical identity of an OCE no one ever sees during the course of the OCE’s
     investigation.
28          2
              The government in de Jesus-Casteneda also requested that the informant be
     permitted to wear sunglasses. The Court denied the request.
                                                  2
 Case 2:19-cr-00313-SVW Document 250 Filed 07/23/21 Page 5 of 7 Page ID #:1724




 1   evidence that Mr. Domingo possessed firearms and ammunition. Second, because this
 2   is a “national security” and “terrorism” case, the jury may conclude that the disguises
 3   are necessary because the witnesses are “particularly valuable to law enforcement,”
 4   thereby lending them particular credibility. And third, since Mr. Domingo has already
 5   seen the CHS and UCE in this case in person, a disguise does nothing to conceal their
 6   identities from Mr. Domingo.
 7         Thus, sealing the courtroom and permitting non-public entry and exit is the
 8   preferred solution. This would not only secure Mr. Domingo’s right to confront the
 9   witnesses against him, but it would provide the jury the best opportunity to judge the
10   CHS and UCE’s credibility, prevent the jury from drawing negative inferences about
11   why the CHS and UCE are wearing disguises, and protect the CHS and UCE’s identity
12   from public exposure.
13         However, should the Court decide to permit the CHS and UCE to testify in
14   disguise, the defense submits that the CHS and UCE must be (1) physically present in
15   the courtroom, (2) testify under oath, (3) be subject to cross-examination, and (4)
16   “despite his disguise, the jury [must be able] to hear his voice, see his entire face
17   including his eyes and facial reactions to questions, and observe his body language. . .
18   all key elements of one’s demeanor that shed light on credibility.” Id. at 1120-21.
19   Finally, the defense requests that the Court instruct the jury that they should not draw
20   any negative inferences against Mr. Domingo from the disguise.3
21
22         3
              The defense would also request that, should the CHS and UCE be permitted to
     testify in disguise, the Court take a photograph of each witness in disguise for the
23   record.
            Further, the defense requests the following instruction be added after Joint
24   Proposed Instruction 17:
25         “You have heard testimony from [name of witness] and from undercover
           agents. Each of these witnesses testified in disguise. Because you may
26         assess a witness’s credibility and emotions by, among other things,
           examining [his/her] eyes, facial reactions to questions, and body language,
27         you may also consider any effect of the disguise on your ability to assess
           this witness’s credibility.”
28
     See de Jesus-Casteneda, 705 F.3d at 1120-21; Exhibit A (Def. Prop. Instruct. No. 5).
                                               3
 Case 2:19-cr-00313-SVW Document 250 Filed 07/23/21 Page 6 of 7 Page ID #:1725




 1   C.    The Defendant and the Public’s Rights to Court Access and a Public
 2         Trial
 3         Should the Court grant the government’s request for the UCE and CHS to wear a
 4   disguise, then the Court should deny their request to seal the courtroom during their
 5   testimony. 4
 6         Access to the Courts and a public trial is a constitutional right held by both the
 7   public and the defendant. U.S. CONST., AMEND. VI. Undercover personnel testify in
 8   open court all of the time in this district. When the government decides to prosecute a
 9   case, it makes a decision whether to bring forth for public scrutiny the tactics and
10   people it uses to fight crime or to keep those strategies secret for another day and
11   investigation. Here, the government used a UCE and a CHS in order to bring this case
12   against Mr. Domingo. The public has the right to see what happened in this case, how
13   it happened, and why we are here. The Court should not prevent the public from seeing
14   exactly how the government runs its investigations. 5
15         Separate and apart from the government’s request to seal the courtroom itself is
16   the government’s request that the public may not disclose depictions or recordings of
17   the undercover witnesses’ testimony. At the outset, counsel is not sure how the public
18   would obtain a recording of the testimony without violating Court rules regarding
19   visual and audio recordings in the Courtroom. To that extent, the defense does not
20   object to an order prohibiting the disclosure of actual recordings of the testimony.
21   However, the public and the press should be permitted to observe and report on what
22   happens at trial. The Court should deny that aspect of the government’s request.
23   ///
24
25         4
              The government has withdrawn its objection to defense investigators and
26   paralegals  being present in Court during the testimony of the CHS, OCE, and UCE.
            5
              As noted, since the government wants the witnesses to wear disguises, issues
27   related to their confidential work and ongoing investigations are not implicated. The
     entire reason the government wants the witnesses to be permitted to wear light disguise
28   is so that they are not readily identifiable to the public.
                                                   4
 Case 2:19-cr-00313-SVW Document 250 Filed 07/23/21 Page 7 of 7 Page ID #:1726




 1                                   III. CONCLUSION
 2         Based on the foregoing, the Court should deny the government’s request to
 3   permit the UCE, CHS, and OCE to testify in disguise. Instead, the Court should seal
 4   the courtroom during their testimony. Should the Court grant the government’s request
 5   regarding witness disguises, then the Court should let the public attend the proceedings
 6   as it would in any other trial. The government should not be permitted to both disguise
 7   key witnesses and deprive Mr. Domingo his right to a public trial.
 8
 9                                         Respectfully submitted,
10                                         CUAUHTEMOC ORTEGA
                                           Federal Public Defender
11
12
     DATED: July 23, 2021               By /s/ David I. Wasserman
13                                        DAVID I. WASSERMAN
                                          LISA SHINAR LABARRE
14                                        Deputy Federal Public Defenders
                                          Attorney for MARK DOMINGO
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  5
